wl

FILED

UNITED STATES DISTRICT COURT

FoR THE Dlsrlucr oF CoLUMBIA AUG 2 3 299
Cl€l'k, U.S. Di$triCt amj

C1yde Lacy Rattler, ) Bankruptcy Courts
)
Petitioner, )
)

v. § Civil Action No.  / l 
Department of Health )
and Human Services, )
)
Respondent. )
MEMORANDUM OPINION

This matter is before the Court on initial review of the pro se complaint and application
for leave to proceed in forma pauperis. Pursuant to 28 U.S.C. § l9l5(e), the Court is required to
dismiss a complaint upon a determination that it, among other grounds, fails to state a claim upon
which relief can be granted or is frivolous. 28 U.S.C. § 191 S(e)(Z)(B).

Petitioner is a District of Columbia resident seeking a writ of mandamus against the
Department of Health and Human Services. The extraordinary remedy of a writ of mandamus is
available to compel an "officer or employee of the United States or any agency thereof to
perform a duty owed to plaintiff." 28 U.S.C. § 1361. The petitioner bears a heavy burden of
showing that his right to a writ of mandamus is "clear and indisputable." ln re Cheney, 406 F.3d
723, 729 (D.C. Cir. 2005) (citation omitted). lt is well settled that a writ of mandamus is not
available to compel discretionary acts. See Cox v. Sec’y of Labor, 739 F. Supp. 28, 30 (D.D.C.
l990) (citing cases).

Petitioner alleges that he applied for supplemental security income ("SSI") "on or about

1983 due to his deform [sic] right elbow . . ." and was denied. Compl. at l. Petitioner admits

1

that he received a final decision, Compl. at 2, and he does not seek to compel any action on his
application or administrative appeal. Rather, petitioner seeks a writ of mandamus to compel

"the human race to go naked on the sidewalk for etemity unable to move no part of their body
and award petitioner super natural power the right for him to do as he wishes." Ia’. The Court
previously dismissed as frivolous plaintiffs similarly pled complaints, see Rattler v. Dep ’t of
Health and Human Servs., No. 13-0786, slip op. at 1 (D.D.C. May 30, 2013) (citing cases), and it

will take the same action here. A separate Order of dismissal accompanies this Memorandum

sla B~s»~

United States District Judge

Opinion.

Date: August  ,2013